Citation Nr: 0008405	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-05 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1965 to January 
1969, and from December 1972 to September 1978.  He served as 
an aircraft repairman with the Air Force at Tan Son Nhut 
Airfield from May 1967 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

It is contended that the veteran developed psychiatric 
disability during his service in Vietnam, and that service 
connection for a psychiatric disorder, to include PTSD is 
therefore warranted.  It is further argued that the veteran's 
service-connected facial acne, left leg laceration, and PTSD 
preclude substantially gainful employment.  

In support of these claims the veteran testified before the 
undersigned during a hearing in Washington, D.C., in 
September 1999.  He provided details of his service in 
Vietnam and the hazards he encountered there which he 
contends are the stressors which resulted in PTSD.  Among his 
"claimed stressors" were bombings around the bases to which 
he was assigned, "dodging rockets" and "human wave" 
attacks from base perimeters.  The veteran also testified 
concerning the death of a close service buddy in January or 
February 1968, who had slept right next to him, and he 
claimed that he loaded bodies on planes returning home.  
Unfortunately, a review of the record does not reveal that 
any attempt has been made to verify the appellant's claimed 
stressors.  While the Board acknowledges the RO's decision 
not to try and confirm the veteran's stressors due to a lack 
of specificity, nevertheless, the United States Court of 
Appeals for Veterans Claims (Court) has held that an attempt 
should be made to verify a veteran's stressors if diagnosed 
with PTSD.  See Cohen v. Brown, 10 Vet. App 128 (1997).  
Hence, the Board believes that an attempt to verify these 
assertions is necessary to fulfill the mandated duty to 
assist under 38 U.S.C.A. § 5107(a), and in light of Manual 
M21-1, Part VI, paragraph 7.46(f)(2).

With respect to the claim for a TDIU the Board notes that it 
has been several years since the veteran's service connected 
skin disorders have been clinically evaluated.  Hence, 
further development is in order.

Therefore, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
his representative and request a 
comprehensive statement containing as 
much detail as possible regarding the 
alleged in-service stressors, to 
specifically include such detail as the 
dates (within 7 days), precise locations, 
and an itemized description of events, 
exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
veteran in his written statements.

The veteran is hereby informed that the 
United States Court of Appeals for 
Veterans Claims has held that asking him 
to provide the underlying facts, i.e., 
the names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

2.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150.  The 
USASCRUR should be requested to verify 
the occurrence of the incidents and any 
indication of the veteran's involvement 
therein.  This development must be 
undertaken even if the veteran fails to 
provide any additional information 
concerning his claimed stressors.

3. Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

4.  If a stressor is verified, the RO 
should also arrange for the veteran to be 
seen for a psychiatric examination.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner.  In determining whether or 
not the veteran has PTSD due to an in- 
service stressor, the psychiatrist is 
hereby notified that he or she may rely 
upon only the verified history detailed 
in the reports provided by the USASCRUR 
and the RO.  If the examiner believes 
that PTSD was caused by an in-service 
stressor, he or she must identify which 
verified stressor is responsible for the 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examination 
report should be typed.

5.  The RO should arrange for the veteran 
to be scheduled for a general medical 
examination to determine the nature and 
severity of his facial acne, and left leg 
laceration.  All necessary tests and 
studies must be conducted.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examination report must be typed. 

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

The purpose of this REMAND is to ensure due process and to 
obtain additional information, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


